DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of IDS & amendments/arguments filed on 03/15/2021.
Claims 1-21 are presented for examination.

Allowable Subject Matter
Claims 1-21 would be  allowable upon filing of a proper Terminal Disclaimer.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to specifically teach a plurality of nominal coarse focus settings of the variable lens that allows sampling in sampling steps of a lens adjustment range corresponding to the range of allowable distances between the one or more barcodes and the image sensor, so that a step size of the sampling steps is less than a fraction of the depth-of-field of barcode detection; and a fine focus process that, for at least of the one-barcode-like regions within a coarse focus image, fine-adjusts the variable lens from the coarse setting to optimize the focus of the image near a location of the barcode-like regions, and acquires an image for decoding using an optimized, fine-adjusted focus setting of the variable lens. These limitations in conjunction with other limitations in the claimed invention were not shown by the prior art of record.

Response to Arguments
Applicant's arguments filed 03/15/2021 have been fully considered but they are not persuasive. The applicant disagrees with the rejections that claim 1 is unpatentable under double patenting over claims 1-20 of 10,679,024.
. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWYN LABAZE whose telephone number is (571)272-2395.  The examiner can normally be reached on Monday through Friday 8:30AM to 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Mr. Steve Paik can be reached on 571-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDWYN LABAZE/Primary Examiner, Art Unit 2887